Title: From Benjamin Franklin to Filangieri, 11 January 1783
From: Franklin, Benjamin
To: Filangieri, Gaetano


Sir,Passy, Jany. 11. 1783
The Letter you did me the Honour of writing to me in August last, came to my Hands when I lay ill of two painful Disorders, which confin’d me near three Months, and with the Multiplicity of Business that follow’d oblig’d me to postpone much of my Correspondence. I have yesterday receiv’d a second Letter from you, and I now without farther Delay sit down to answer them both.

The two first Volumes of your excellent Work, which were put into my hands by M. Pio, I perus’d with great Pleasure. They are also much esteem’d by some very judicious Persons to whom I have lent them. I should have been glad of another Copy for one of those Friends, who is very desirous of procuring it, but I suppose those you mention to have sent to M. Pio did not arrive. I was glad to learn, that you were proceeding to consider the criminal Laws. None have more need of Reformation. They are every where in so great Disorder, and so much Injustice is committed in the Execution of them, that I have been sometimes inclin’d to imagine, less would exist in the World if there were no such Laws, and the Punishment of Injuries were left to private Resentment. I am glad therefore that you have not suffered yourself to be discouraged by any Objections or Apprehensions, and that we may soon expect the Satisfaction of seeing the two Volumes on that Subject which you have now under the Press.
With regard to your Project of removing to America, tho’ I am sure that a Person of your Knowledge, just Sentiments, and useful Talents would be a valuable Acquisition for our Country, I cannot encourage you to undertake hastily such a Voyage; because for a Man to expatriate himself is a serious Business, and should be well considered, especially where the Distance is so great, and the Expence of removing thither with a Family, & of returning if the Country should not suit you, will be so heavy. I have no Orders or Authority of any kind to encourage Strangers with Expectations of Employment by our Government, nor am I impower’d to be at any Expence in transporting them, tho’ our Country is open, and Strangers may establish themselves there, where they soon become Citizens and are respected according to their Conduct. Men know, because they feel the Inconveniencies of their present Situation; but they do not know those that may, if they change, attend the new one. I wish therefore you could see that Country by your self, before you carry thither the Lady with whom you propose to be united in marriage. You will then be able to form a good Judgment how far the Removal is likely to be advantageous, and may proceed on surer Grounds. England has now acknowledged our Independence, and the Sovereignty of our Government; and several States of Europe who think a Commerce with us may be beneficial to them are preparing to send Ministers to reside near the Congress. It is possible to establish a profitable Trade between the Kingdoms of Naples and America. Should your Court be of that Opinion, and think fit to employ some one to visit our several States, and take Information of our Productions and Wants, the Nature of our Commerce &c. &c. perhaps it could not find a fitter Person than yourself for such a Mission: I would afford you all the assistance in my Power towards its due Execution; and by this means your Voyage would not only be without Expence to you, but might afford you some Profit.
With great & sincere Esteem I have the honour to be, Sir, Your most obedient and most humble Servant,
B Franklin
 
Endorsed: 1783 Franklin 11. Geñajo
